DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 22, and 24-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a plurality of second gate lines above the quantum well stack, wherein the second gate lines are perpendicular to the first gate lines; and an array of regularly spaced magnet lines, as disclosed in Claims 1 and 22; or a quantum well layer; a plurality of gates above the quantum well layer; and a plurality of magnets below the quantum well layer, as disclosed in Claim 26.
In the instant case, PIORO-LADRIERE et al. (US 2019/0130298) disclose in FIG. 5B shows a cross-sectional view of the quantum semiconductor device including a split gate geometry and the regions it defines in a semiconductor substrate. Region 590 is the accumulation gate layer, with 501 the QD accumulation gate, 511 the reservoir accumulation gate, and S the spatial gap. Region 591 is the dielectric layer isolating the gates from the substrate (592). The reservoir R, the quantum dot QD, and the tunnel barrier T are formed at the interface between regions 591 and 592; wherein employing Electron Dipole Spin Resonance (EDSR) for addressable single electron spin rotations employed in a QD array structure illustrated in FIG. 6B. An asymmetrical strip of 
Schenkel et al. (US 2013/0087766) disclose a quantum bit computing architecture includes a plurality of single spin memory donor atoms embedded in a semiconductor layer, a plurality of quantum dots arranged with the semiconductor layer and aligned with the donor atoms, wherein a first voltage applied across at least one pair of the aligned quantum dot and donor atom controls a donor-quantum dot coupling.  A method of performing quantum computing in a scalable architecture quantum computing apparatus includes arranging a pattern of single spin memory donor atoms in a semiconductor layer, forming a plurality of quantum dots arranged with the semiconductor layer and aligned with the donor atoms, applying a first voltage across at least one aligned pair of a quantum dot and donor atom to control a donor-quantum dot coupling, and applying a second voltage between one or more quantum dots to control a Heisenberg exchange J coupling between quantum dots and to cause transport of a single spin polarized electron between quantum dots.
Pillarisetty et al. (US 2019/0206991) disclose a quantum dot array deivces, wherein an quantum well structure 152-1/152-2 are sandwiched between upper and lower gates 110-01 and 110-02 with an upper and lower magnet lines 121-1 and 121-2, referring to FIG. 45.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898